Name: Commission Regulation (EEC) No 2194/87 of 24 June 1987 amending Regulation (EEC) No 765/86 laying down detailed rules for the sale of butter from intervention stock for export to certain destinations
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 203/32 Official Journal of the European Communities 24. 7. 87 COMMISSION REGULATION (EEC) No 2194/87 of 24 June 1987 amending Regulation (EEC) No 765/86 laying down detailed rules for the sale of butter from intervention stock for export to certain destinations THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 773/87 (2), and in particular Article 6 (7) thereof, the need to stipulate the date 1 April 1986 in Article 1 ( 1 ) ; whereas it should accc : :gly be deleted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Mangement Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 ( 1 ) of Regulation (EEC) No 765/86, the words 'and was manufactured before 1 April 1986' are hereby deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. whereas Commission Regulation (EEC) No 765/86 (3), as last amended by Regulatin (EEC) No 1097/87 (4), lays down arrangements for the sale of butter from interven ­ tion stock for export to certain destinations ; whereas the continuation of exports under that Regulation , fulfilling the condition relating to the age of the butter, obviates This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 June 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 78 , 20 . 3 . 1987, p. 1 . (3) OJ No L 72, 15 . 3 . 1986, p. 11 . (4) OJ No L 106, 22 . 4 . 1987, p. 21 .